COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Milton Rolando Paz v. The State of Texas

Appellate case number:      01-15-00979-CR

Trial court case number:    1296569

Trial court:                351st District Court of Harris County

       A jury convicted appellant, Milton Rolando Paz, of the non-death capital
offense of capital murder, and the trial court, The Honorable Leslie Yates, visiting
judge, assessed his punishment at life confinement without parole. Although Judge
Yates had conducted a hearing on appellant’s motion to suppress his statements based, in
part, on his claim that they were not voluntarily made, the trial court denied the motion
on the record on October 27, 2015, but did not enter findings of fact and conclusions of
law at that time, as required by Texas Code of Criminal Procedure Article 38.22 § 6.

         Appellant’s appointed trial counsel, Jimmy Ortiz, timely filed a notice of
 appeal, which included a motion to withdraw and request for appointment of appellate
 counsel. The trial court certified that this is not a plea-bargain case and that appellant
 has the right to appeal in the above trial court case. Daucie Schindler was appointed by
 the trial court as appellant’s counsel and she filed an appellate brief, noting that the
 trial court failed to file findings and conclusions, but she did not file a motion to abate.

       On July 25, 2016, the State filed this motion to abate the appeal and remand the
cause to the trial court to enter findings of fact and conclusions of law, as required by
Texas Code of Criminal Procedure Article 38.22 § 6. After a review of the clerk’s
record, it appears that neither party requested findings, but that the trial court failed to
submit findings of fact and conclusions of law on the voluntariness of appellant’s
statements, if any, which are required by Article 38.22 § 6.
        Article 38.22, section 6 of the Texas Code of Criminal Procedure requires the trial
court to make written factual findings and conclusions of law as to whether a challenged
statement was made voluntarily, even if the appellant did not request them or object to
their absence. TEX. CODE CRIM. APP. PROC. ANN. art. 38.22 § 6 (West Supp. 2015); see
Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013) (vacating and remanding
for the trial court to make findings and conclusions regarding the voluntariness of the
appellant’s statements, even though neither party requested them). This statute makes
written findings mandatory in all cases where a question is raised as to the voluntariness
of a statement of an accused, and the proper procedure to correct the error is to abate and
direct the trial court to make the written factual findings and conclusions of law. See
TEX. R. APP. P. 44.4(b); Vasquez, 411 S.W.3d at 920.


       Accordingly, the Court grants the State’s motion, abates the appeal, and remands
for the trial court to enter written findings of fact and conclusions of law, separate and
apart from any docket sheet notations in this case, on the voluntariness of appellant’s
statements and admissions, if any. See Vasquez, 411 S.W.3d at 920 (listing the criteria
for the trial court to determine voluntariness on remand); TEX. CODE CRIM. APP. PROC.
ANN. art. 38.22 § 6. The trial court shall make the appropriate findings and conclusions
and shall cause them to be filed with the trial court clerk within 30 days of the date of
this order. We further order the trial court clerk to file a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law with this Court within
30 days of the date of this order.


       This appeal is abated, treated as a closed case, and removed from this Court’s
active docket. This appeal will be reinstated on this Court’s active docket after a
supplemental clerk’s record that complies with this Order is filed in this Court.


      It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   

Date: July 28, 2016